

Exhibit 10.28
 
Appendix A
To Award Letter
February 17, 2012


Terms and Conditions of Awards




Pursuant to the terms of the award letter to you (the “Award Letter”) as of the
date indicated above, the award of (1) nonqualified option (the “Option”)
granted to you on the Effective Date identified in the Award Letter by
Transocean Ltd. (the “Company”) to purchase registered shares of the Company
(“Shares”), (2) contingent deferred units granted to you on the Effective Date
identified in the Award Letter for the opportunity to, if certain conditions are
met, receive deferred units representing a specified number of Shares (the
“Contingent Deferred Units”) and (3) deferred units representing a specified
number of Shares (the “Deferred Units”) (the award of the Option, Contingent
Deferred Units and Deferred Units together, the “Awards”) are each subject to
the terms and conditions set forth in the Long-Term Incentive Plan of Transocean
Ltd. (the “Plan”), the Prospectus for the Plan, any rules and regulations
adopted by the Executive Compensation Committee of the Board of Directors (the
“Committee”), and any additional terms and conditions set forth in this Appendix
A which forms а part of the Award Letter.  Any terms used in the Award Letter or
this Appendix A and not defined herein have the meanings set forth in the
Plan.  As used in this Appendix A, the term “Grant Date” refers to the Effective
Date identified in your Award Letter for the applicable Award.  The terms and
provisions of your Awards are governed by the terms of the Plan as amended and
restated February 12, 2009.  In the event there is an inconsistency between the
terms of the Plan and the Award Letter, the terms of the Plan will control.
 
Section I.  
OPTION AWARD

 
1.  
Option Price

 
You may purchase Shares covered by the Option for the Option Price stated in
your Award Letter.
 
2.  
Term of Option

 
Your Option expires on the Expiration Date stated in your Award
Letter.  However, your Option will terminate prior to the Expiration Date as
provided in Section I.6 of this Appendix A upon the occurrence of one of the
events described in that Section.  Regardless of the provisions of Section I.6,
in no event can your Option be exercised after the Expiration Date.
 
3.  
Earn-out of Option

 
(a)  
Unless it becomes exercisable on an earlier date as provided in Sections I.6 and
I.7 below, your Option will become exercisable in installments as set forth in
the Vesting Schedule in your Award Letter.

 
(b)  
The Shares covered by each installment will be in addition to the Shares which
previously became exercisable.

 
(c)  
To the extent your Option has become exercisable, you may exercise the Option as
to all or any part of the Shares covered by the Option, at any time on or before
the date the Option expires or terminates, subject to the restrictions imposed
by the Company’s policy on insider trading and the provisions of the U.S.
Securities Act of 1933 (the “Securities Act”) and the rules and regulations of
the U.S. Securities and Exchange Commission (the “SEC”).

 
 
1 

--------------------------------------------------------------------------------

 
 
4.  
Exercise of Option

 
The Company currently utilizes Charles Schwab & Co. Inc. (“Schwab”) as the
broker for outsourcing administration of the Plan, but reserves the right to use
another broker.  If necessary, this new broker selected by the Company will be
substituted for Schwab.
 
It may be necessary for you to open an account with Schwab in order to
facilitate a cashless exercise as described in Section I.5(а) below.  Subject to
applicable security law restrictions, the Company may, in its discretion, adopt
procedures for the automatic cashless exercise of any outstanding vested Option
on the last trading date on or immediately preceding the Expiration Date.
 
5.  
Satisfaction of Option Price

 
(a)  
Payment of Cash or Shares

 
Your Option may be exercised through a cashless exercise with Schwab or by
payment in cash (including check, bank draft, money order or wire transfer to
Schwab), in Shares, or in a combination of cash and Shares.
 
(b)  
Payment of Shares

 
Any Shares tendered as all or part of the Option Price shall be valued at “Fair
Market Value” as defined in the Plan.  Any certificates evidencing Shares
tendered must be duly endorsed or accompanied by appropriate stock powers.  Only
Shares held, or certificates issued, solely in your name may be tendered in
exercise of your Option.  Fractional Shares may not be tendered in satisfaction
of the Option Price; any portion of the Option Price which is in excess of the
aggregate fair market value of the number of whole Shares tendered must be paid
in cash.  If a certificate tendered in exercise of the Option evidences more
Shares than are required pursuant to the immediately preceding sentence for
satisfaction of the portion of the Option Price being paid in Shares, an
appropriate replacement certificate will be issued to you for the number of
excess Shares.
 
6.  
Termination of Employment

 
The following rules apply to your Option in the event of your termination of
employment.
 
(a)  
Death or Disability.  If your employment is terminated by reason of death or
disability (as determined by the Committee), your Option will become fully
vested, and will remain exercisable until the earlier of (1) the Expiration Date
or (2) the expiration of the one-year period beginning on the date of such death
or disability.

 
(b)  
Convenience of the Company.  If your employment is terminated for the
Convenience of the Company, any vested portion of the Option will remain
exercisable until the earlier of (1) the Expiration Date or (2) the expiration
of the one-year period beginning on the date of such termination of
employment.  Following the termination of your employment for the Convenience of
the Company, no additional portions of your Option will become exercisable, and
your Option will be limited to the number of Shares which were vested and which
you were entitled to purchase under the Option on the date of the termination of
your employment.  The portion of the Option that is not vested as of the date of
your termination for the Convenience of the Company shall be terminated as of
the date of your termination.

 

 
2 

--------------------------------------------------------------------------------

 



 
(c)  
Retirement.  If your employment is terminated by reason of you becoming a
Retiree on or after the date following the one-year anniversary of the Grant
Date, your Option will continue to vest as set forth in the Vesting Schedule in
your Award Letter.  If your employment is terminated by reason of you becoming a
Retiree on or before the one-year anniversary of the Grant Date, your Option
shall be terminated as of the date of your separation from service.  Provided
you remain a Retiree, any vested portion of the Option will remain exercisable
until the Expiration Date.  If you fail to remain a Retiree after your
separation from service, all unvested Options and all vested but unexercised
Options will be forfeited; provided, however, that the period to exercise vested
Options shall be determined under Section I.6(d).

 
(d)  
Other Termination of Employment.  If your employment is terminated for any
reason other than death, disability, termination for the Convenience of the
Company or due to you becoming a Retiree (as those terms are used herein), any
vested Option will terminate on the earlier of (1) sixty (60) days after
termination of your employment or (2) the Expiration Date.  Following the
termination of your employment, no additional portions of your Option will
become exercisable, and your Option will be limited to the number of Shares
which were vested and to which you were entitled to purchase under the Option on
the date of the termination of your employment.  The portion of the Option which
is not vested as of the date of the termination shall be terminated as of the
date of your termination.

 
(e)  
Adjustments by the Committee.  The Committee may, in its sole discretion,
exercised before or after your termination of employment, declare all or any
portion of your Option immediately exercisable and/or permit all or any portion
of your Option to remain exercisable for such period designated by it after the
time when the Option would have otherwise terminated as provided in the
applicable portion of this Section I.6, but not beyond the Expiration Date of
your Option.

 
7.  
Change of Control; Acceleration of Vesting

 
Notwithstanding the provisions of the Award Letter or Sections I.3 or I.6, all
Options outstanding as of a Change of Control Termination shall become
immediately exercisable and shall remain exercisable until the earlier of (i)
the Expiration Date or (ii) the expiration of the one-year period beginning on
the date of such Change of Control Termination.
 
8.  
Not an Incentive Stock Option

 
This Option is not intended to be an incentive stock option, as defined in Code
Section 422.  No adjustment to the Option pursuant to Section 6.2 of the Plan
shall be made in a manner that results in noncompliance with the requirements of
Code Section 409А, to the extent applicable.
 

 
3

--------------------------------------------------------------------------------

 

Section II.  
CONTINGENT DEFERRED UNITS

 
For purposes of the Award Letter (including this Appendix A), the term “Total
Potential Deferred Unit Grant” shall mean the total number of potential deferred
units that may be issued to you in respect of the achievement of certain
performance standards as described herein.  A deferred unit is a unit that is,
subject to the terms and conditions hereof, equal to one Share.
 
1.  
Determination of Earned Deferred Units

 
(a)  
Earned Deferred Units

 
The exact number of deferred units that will actually be earned by and issued to
you and subject to the vesting described in the Award Letter (including this
Appendix A) (the “Earned Deferred Units”) will be based upon the achievement by
the Company of the performance standard described below over the three-year
period consisting of the calendar years 2012, 2013 and 2014 (the “Performance
Cycle”).  The determination by the Committee with respect to the achievement of
such performance standard will be made in the first sixty days of 2015 after all
necessary Company and peer information is available.  The specific date on which
such determination is formally made and approved by the Committee is referred to
as the “Determination Date”.  After the Determination Date, the Company will
notify you of the number of Earned Deferred Units, if any, to be actually
granted to you as Shares.  The performance standards and the amount of units out
of the Total Potential Deferred Unit Grant which may be earned are based on the
Target Award specified in the Award Letter and the Company’s performance on
total shareholder return (“TSR”) compared against a peer group.
 
More detailed definitions and the methodology for calculating the Earned
Deferred Units are incorporated herein as Exhibit A.
 
(b)  
Committee Determinations

 
The Committee shall have absolute discretion to determine the number of Earned
Deferred Units to which you are entitled, if any, including without limitation
such adjustments as may be necessary in the opinion of the Committee to account
for changes since the date of the Award Letter.  The Committee’s determination
shall be final, conclusive and binding upon you.  You shall not have any right
or claim with respect to any units other than Earned Deferred Units to which you
become entitled in accordance herewith.
 
2.  
Vesting

 
(a)  
Unless vested on an earlier date as provided in this Appendix A, the Earned
Deferred Units will be vested on December 31, 2014, subject to your continued
employment.

 
(b)  
In certain circumstances more particularly described in Sections II.5 and II.6
below, your Earned Deferred Units may vest before this date.  In addition, the
Committee may accelerate the vesting of all or a portion of your Earned Deferred
Units at any time in its discretion.

 
(c)  
You do not need to pay any purchase price for the Earned Deferred Units unless
otherwise required in accordance with applicable law.

 

 
4

--------------------------------------------------------------------------------

 

3.  
Restrictions

 
Until and unless you vest in your Earned Deferred Units and receive a
distribution of Shares, you do not own any of the Shares potentially subject to
this contingent award and may not attempt to sell, transfer, assign or pledge
any such Shares.  When Earned Deferred Units are determined after the end of the
Performance Cycle, the net Shares (total Shares distributable in respect of
vested Earned Deferred Units minus any Shares retained by the Company in
accordance with the policies and requirements described in Section IV.4) will be
delivered on March 15, 2015 in street name to your Schwab brokerage account or
Equity Award Center (or, in the event of your death, to a Schwab brokerage
account or Equity Award Center in the name of your beneficiary under the Plan)
or to such other brokerage account with another broker retained by the Company
if Schwab is no longer retained by the Company.  Any Shares distributed to you
in respect of vested Earned Deferred Units will be registered in your name and
will not be subject to any restrictions.
 
4.  
Dividend Equivalents, Dividends and Voting

 
(a)  
Vested Earned Deferred Units.  In the event that dividends are paid with respect
to Shares at any time during the period beginning on the Grant Date and ending
on the date you receive a distribution of Shares in satisfaction of your vested
Earned Deferred Units, you will be entitled to receive a cash payment equal to
the amount of the dividend paid per Share multiplied by the number of vested
Earned Deferred Units (the “Accrued Dividend Equivalent”).  All Accrued Dividend
Equivalents (if any) will be paid to you at the same time as the date of
distribution of Shares with respect to your vested Earned Deferred Units, and
you will have no right to receive any payment of dividend equivalents with
respect to deferred units that do not become Earned Deferred Units.  All Accrued
Dividend Equivalents (if any) payable with respect to your vested Earned
Deferred Units shall be subject to all applicable withholding taxes.  For any
non-cash dividends, the Committee may determine in its sole discretion the cash
value to be so paid to you in respect of such vested Earned Deferred Units.

 
(b)  
Voting Shares.  You will have the right to vote your Shares that have been
distributed in respect of any vested Earned Deferred Units. There are no voting
rights associated with Deferred Units (including Earned Deferred Units).

 
(c)  
No Other Rights.  You shall have no other dividend equivalent, dividend or
voting rights with respect to any Deferred Unit.

 
5.  
Termination of Employment

 
(a)  
Termination prior to the end of the Performance Cycle

 
The terms set out in subsections (i)–(iv) below of this Section II.5(a) shall
apply to the obtainment and vesting of Earned Deferred Units in the event of
your termination of employment prior to the last day of the Performance Cycle.
 
(i)  
Death or Disability.  If your employment is terminated by reason of death or
disability (as determined by the Committee), you will be entitled to earn a
Pro-Rata Earned Award.  Distribution under Section II.3 in satisfaction of all
such Earned Deferred Units shall be made on March 15, 2015.

 
(ii)  
Convenience of the Company.  If your employment is terminated for the
Convenience of the Company, you will be entitled to earn a Pro-Rata

 

 
5

--------------------------------------------------------------------------------

 

 Earned Award.  Distribution under Section II.3 in satisfaction of all such
Earned Deferred Units shall be made on March 15, 2015.
 
(iii)  
Retirement.  If your employment is terminated by reason of you becoming a
Retiree, you will be entitled to earn a Pro-Rata Earned Award.  Distribution
under Section II.3 in satisfaction of all such Earned Deferred Units shall be
made to you on March 15, 2015, provided, however, that if you fail to remain a
Retiree through such date, any Pro-Rata Earned Award shall be forfeited.

 
(iv)  
Other Termination of Employment.  If your employment is terminated prior to the
end of the Performance Cycle for any reason other than death, disability,
termination for the Convenience of the Company or due to you becoming a Retiree
(as those terms are used herein), you will not be entitled to any Earned
Deferred Units.

 
(b)  
Adjustments by the Committee

 
The Committee may, in its sole discretion exercised before or after your
termination of employment, accelerate the vesting of your right to receive all
or any portion of any Earned Deferred Units, distributed on the applicable
distribution date under Section II.3 or Section II.6(a).
 
(c)  
Forfeiture of Deferred Units

 
In addition to forfeitures of Deferred Units pursuant to Section II.5(a) above,
if you violate or fail to comply with any of the covenants or obligations
applicable to you under the Executive Severance Benefit Policy, you shall
immediately forfeit any Deferred Units, whether or not earned.
 
6.  
Change of Control

 
(a)  
Change of Control Prior to Determination Date

 
Upon the occurrence of a Change of Control, if you are employed by the Company
on the date of such Change of Control and the Determination Date has not
occurred, you will be entitled to the number of Earned Deferred Units equal to
the Target Award, subject to the vesting provisions described in the Award
Letter and Sections II.2, II.5 and II.6(b).  The Shares (or other consideration)
shall be issued in satisfaction of the Earned Deferred Units on March 15, 2015.
 
(b)  
Acceleration of Vesting

 
Notwithstanding the provisions of the Award Letter or Sections II.2, II.5 or
II.6(a), all of your Earned Deferred Units will vest immediately upon a Change
of Control Termination and the Shares (or other consideration) shall be issued
in satisfaction of the Earned Deferred Units thirty days after the date of such
Change of Control Termination.
 

 
6

--------------------------------------------------------------------------------

 

Section III.  
DEFERRED UNITS

 
1.  
Vesting and Deferred Units

 
(a)  
Unless vested on an earlier date as provided in this Appendix A, the Deferred
Units granted pursuant to your Award Letter will fully vest in installments in
accordance with the dates stated in the Vesting Schedule (the “Vesting Dates”)
specified in your Award Letter.

 
(b)  
In certain circumstances described in Section III.4 below, your Deferred Units
may vest before the final scheduled Vesting Date.  In addition, the Committee
may accelerate the vesting of all or a portion of your Deferred Units at any
time in its discretion, subject to the provisions of Section III.4(e).  The date
of any accelerated vesting under Section III.4 below for any reason other than
due to you becoming a Retiree will be a Vesting Date for purposes of this
Appendix A.

 
(c)  
You do not need to pay any purchase price for the Deferred Units unless
otherwise required in accordance with applicable law.

 
2.  
Restrictions on the Deferred Units

 
Until and unless you vest in your Deferred Units and receive a distribution of
Shares, you may not attempt to sell, transfer, assign or pledge them.  Until the
date on which you receive a distribution of the Shares in respect of any vested
Deferred Units awarded hereunder, your award of Deferred Units will be evidenced
by credit to a book entry account.  When Deferred Units vest and become payable,
the net Shares (total Shares distributable in respect of vested Deferred Units
minus any Shares retained by the Company in accordance with the policies and
requirements described in Section IV.4), will be delivered to you within sixty
days after the Vesting Date in street name to your Schwab brokerage account or
Equity Award Center (or, in the event of your death, to a Schwab brokerage
account or Equity Award Center in the name of your beneficiary under the Plan)
or to such other brokerage account with another broker retained by the Company
if Schwab is no longer retained by the Company.  Any Shares distributed to you
in respect of vested Deferred Units will be registered in your name and will not
be subject to any restrictions.  There will be some delay between the Vesting
Date and the date your Shares become available to you due to administrative
reasons.
 
3.  
Dividends, Cash Consideration and Voting

 
(a)  
Dividends

 
In the event that dividends are paid with respect to Shares, you will be
entitled to receive a cash payment equal to the amount of the dividend paid per
Share as of such dividend payment date multiplied by the number of unvested
Deferred Units (including vested Deferred Units not yet distributed to you)
credited to your account immediately prior to such dividend payment date (the
“Dividend Equivalent”).  All Dividend Equivalents (if any) payable with respect
to your unvested Deferred Units will be paid directly to you at the same time
dividends are paid with respect to all other Shares of the Company and shall be
subject to all applicable withholding taxes.  For any non-cash dividends, the
Committee may determine in its sole discretion the cash value to be so paid to
you in respect of such Deferred Units.
 

 
7

--------------------------------------------------------------------------------

 

(b)  
Cash Consideration

 
In the event that Shares are exchanged or reclassified by the Company resulting
in cash consideration paid for such Shares, you will be entitled to receive a
cash payment equal to the amount of cash consideration corresponding to the
number of unvested Deferred Units (including vested Deferred Units not yet
distributed to you) credited to your account at the same time such cash
consideration is paid with respect to all other Shares of the Company and
subject to all applicable withholding taxes; provided, however, that such cash
consideration shall not be paid in a manner that is not in compliance with, or
exempt from, any applicable requirements of Code Section 409A.
 
(c)  
Voting Shares

 
You will have the right to vote your Shares that have been distributed in
respect of any vested Deferred Units.  There are no voting rights associated
with Deferred Units.
 
(d)  
No Other Rights

 
You shall have no other dividend equivalent, dividend or voting rights with
respect to any Deferred Unit.
 
4.  
Termination of Employment

 
The following rules apply to the vesting of your Deferred Units in the event of
your termination of employment.
 
(a)  
Death or Disability.  If your employment is terminated by reason of death or
disability (as determined by the Committee), all of your Deferred Units will
vest on your date of termination.  If you are Retirement Eligible and are
subject to U.S. taxation, payment on account of disability shall be made to you
only in the event you experience a disability that satisfies the requirements of
U.S. Treasury Regulation Section 1.409A-3(i)(4).

 
(b)  
Convenience of the Company.  If the Company terminates your employment for the
Convenience of the Company, all of your Deferred Units will vest on your date of
termination.

 
(c)  
Retirement.  If your employment is terminated by reason of you becoming a
Retiree on or after the date following the one-year anniversary of the Grant
Date, you will continue to receive delivery of the Deferred Units in accordance
with the Vesting Dates specified in your Award Letter and the provisions of
Section III.2 as if your employment had continued.  If you fail to remain a
Retiree or if your employment is terminated by reason of you becoming a Retiree
on or before the one-year anniversary of the Grant Date, then any of your
Deferred Units which have not vested prior to the date of your separation from
service or the date you cease to be a Retiree, as applicable, will be forfeited.

 
(d)  
Other Termination of Employment.  If your employment terminates for any reason
other than death, disability, termination for the Convenience of the Company or
due to you becoming a Retiree (as those terms are used above), any of your
Deferred Units which have not vested prior to your termination of employment
will be forfeited.

 

 
8

--------------------------------------------------------------------------------

 



 
(e)  
Adjustments by the Committee.  The Committee may, in its sole discretion
exercised before or after your termination of employment, accelerate the vesting
of all or any portion of your Deferred Units; provided, however, that no
acceleration of delivery of Shares shall be made in a manner that is not in
compliance with, or exempt from, any applicable requirements of Code Section
409A.

 
Section IV.  
Miscellaneous

 
The terms and provisions of this Section IV apply to all Awards.
 
1.  
Definitions

 
(a)  
“Cause” means (1) your willful and continued failure to substantially perform
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness), (2) your willful engagement in
conduct which is demonstrably and materially injurious to the Company or its
Subsidiaries, monetarily or otherwise, or (3) your indictment of a felony or a
misdemeanor involving moral turpitude.  For purposes of clauses (1) and (2) of
this definition, no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your act, or failure to act, was in the best
interest of the Company.

 
(b)  
“Change of Control Termination” means and occurs on the date of your termination
of employment by the Company or any subsidiary for any reason other than Cause
within two years after the date of a Change of Control.

 
(c)  
“Competitor” means, as of any given date, any entity or organization the
business activities of which compete with the business activities of the Company
or its subsidiaries

 
(d)  
“Convenience of the Company” means (i) an involuntary separation from service
that is not for Cause and that is determined by the Executive Compensation
Committee to be for the convenience of the Company, and (ii) a voluntary
separation from service for Good Reason.

 
(e)  
“Good Reason” means the (1) a diminution of your duties or responsibilities, or
a demotion of your position, to such an extent or in such a manner as to
relegate you to a position not substantially similar to that which you held
prior to such reduction or change or (2) a material reduction in your base
salary or annual incentive plan opportunities, other than in connection with
such reductions that are applicable to the Company’s executives as a group.  The
Executive Compensation Committee of the Company shall have the sole discretion
to determine whether your termination is for Good Reason, provided that you
shall not be considered to have terminated for Good Reason unless you notify the
Company in writing within 30 days of the date the event giving rise to Good
Reason occurs, the Company does not cure such condition within 30 days of such
notice and you terminate your employment no later than 90 days after the date
the event giving rise to Good Reason occurred.

 
(f)  
With respect to an award of Contingent Deferred Units, “Pro-Rata Earned Award”
is determined by multiplying the number of Earned Deferred Units which would
have otherwise been earned had your employment not been terminated by a

 

 
9

--------------------------------------------------------------------------------

 

 fraction, the numerator of which is the number of calendar days you were
employed during the Performance Cycle after the Grant Date and the denominator
of which is the total number of calendar days in the Performance Cycle after the
Grant Date.
 
(g)  
You are a “Retiree” if (1) your separation from service occurs for any reason
other than Cause, Convenience of the Company, death or disability after
(a) attainment of age 62 and (b) completion of at least five years of service
with the Company or its subsidiaries, (2) you refrain from performing services
for a Competitor and (3) as requested by the Company from time to time, you
timely execute and return to the Company an acknowledgement or certification, in
the form prescribed by the Company, that you are not performing services for a
Competitor.

 
(h)  
With respect to an award of Deferred Units, “Retirement Eligible” means, and
will apply if, your final Vesting Date is scheduled to occur after the calendar
year in which you will complete at least five years of service with the Company
or its subsidiaries and will attain at least age 62.

 
2.  
Committee Determinations

 
The Committee shall have absolute discretion to determine the date and
circumstances of termination of your employment or separation from service,
including without limitation whether as a result of death, disability,
Convenience of the Company or any other reason and whether you remain a Retiree,
and its determination shall be final, conclusive and binding upon you.
 
3.  
Section 280G Limitation

 
Notwithstanding anything in the Award Letter (including this Appendix A) to the
contrary, if all or any portion of the benefits provided hereunder, either alone
or together with other payments and benefits received or to be received from the
Company or any affiliate or successor, would constitute a “parachute payment”,
as such term is defined in Code Section 280G(b)(2), and the amount of the
parachute payment, reduced by all U.S. federal, state and local taxes applicable
thereto, including the excise tax imposed pursuant to Code Section 4999, is less
than the amount you would receive if you were paid three times your “base
amount”, as defined in Code Section 280G(b)(3), less one dollar, reduced by all
U.S. federal, state and local taxes applicable thereto, then the aggregate of
the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times your base amount less one dollar, and such reduction
shall be made to those amounts that provide you with the best economic benefit
(and to the extent any payments are economically equivalent, each shall be
reduced pro rata), which may include, without limitation and to the extent
necessary, a reduction to the Awards or vesting of the Awards in order that this
limitation not be exceeded; provided, however, that this Section IV.3 shall be
superseded in its entirety by (i) any contrary treatment of parachute payments
to which you have agreed in writing prior to the Change of Control pursuant to
any other plan, program or agreement, or (ii) any more favorable treatment of
the excise tax on parachute payments extended to you by the Company or its
affiliates pursuant to any other plan, program or agreement.
 
4.  
Tax Consequences and Withholding

 
(a)  
You should consult the Plan Prospectus for a general summary of the U.S. federal
income tax consequences to you and, if applicable, the Swiss tax consequences to
you, upon the grant, vesting or distribution to you of the Awards based on
currently

 

 
10

--------------------------------------------------------------------------------

 

 applicable provisions of the Code, related regulations and Swiss tax
rules.  The summary does not discuss state and local tax laws or the laws of any
other jurisdictions, which may differ from the U.S. federal tax law and Swiss
tax rules.  For these reasons, you are urged to consult your own tax advisor
regarding the application of the tax laws to your particular situation.
 
(b)  
You must make arrangements satisfactory to the Company to satisfy any applicable
U.S. federal, state or local withholding tax liability arising from the grant or
exercise of your Option.  You can either make a cash payment to Schwab of the
required amount or you can elect to satisfy your withholding obligation by
having Schwab retain Shares having a value equal to the amount of your
withholding obligation from the Shares otherwise deliverable to you upon the
exercise of your Option.  You may not elect to have Schwab withhold Shares
having a value in excess of the minimum statutory withholding tax liability or,
if you are serving as an expatriate employee, the “standard deduction” withheld
in accordance with the Company’s policies and procedures.  If you fail to
satisfy your withholding obligation in a time and manner satisfactory to the
Company, the Company shall have the right to withhold the required amount from
your salary or other amounts payable to you.

 
(c)  
In addition, you must make arrangements satisfactory to the Company to satisfy
any applicable withholding tax liability imposed under the laws of any other
jurisdiction arising from the grant or exercise of your Option.  You may not
elect to have Schwab withhold Shares having a value in excess of the minimum
statutory withholding tax liability or, if you are serving as an expatriate
employee, the “standard deduction” withheld in accordance with the Company’s
policies and procedures.  If you fail to satisfy such withholding obligation in
a time and manner satisfactory to the Company, the Company shall have the right
to withhold the required amount from your salary or other amounts payable to
you.

 
(d)  
With respect to Awards of Contingent Deferred Units under Section II, the
Company shall make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with the
Earned Deferred Units and, unless otherwise approved by the Company, the Company
shall reduce the number of Shares otherwise deliverable to you with respect to
your Earned Deferred Units by a number of Shares having a value approximately
equal to the amount required to be withheld under the Company’s policies and
procedures or applicable law.  The Company may, in its discretion, permit you to
make other arrangements satisfactory to the Company to satisfy any applicable
withholding tax liability arising from the Earned Deferred Units.  Further, any
dividend equivalents paid to you in respect of Earned Deferred Units pursuant to
Section II.4 will be subject to tax withholding, as appropriate, as additional
compensation.

 
(e)  
With respect to Awards of Deferred Units under Section III, the Company shall
make such provisions as it may deem appropriate for the withholding of any taxes
which it determines is required in connection with the Deferred Units and,
unless otherwise approved by the Company, the Company shall reduce the number of
Shares otherwise deliverable to you with respect to your Deferred Units by a
number of Shares having a value approximately equal to the amount required to be
withheld under the Company’s policies and procedures or applicable law.  The
Company may, in its discretion, permit you to make other arrangements
satisfactory to the Company to satisfy any applicable withholding tax liability
arising from the vesting of the Deferred Units.  Further, any Dividend
Equivalents paid to you in respect of

 

 
11

--------------------------------------------------------------------------------

10 

Deferred Units pursuant to Section III.3 will be subject to tax withholding, as
appropriate, as additional compensation.
 
(f)  
In addition to the previous withholding requirements, any award under the Plan
is also subject to all applicable withholding policies of the Company as may be
in effect from time to time, at the sole discretion of the Company.  Without
limiting the generality of the foregoing, the Company expressly has the right to
withhold or cause to be withheld (whether upon award determination, grant,
vesting, exercise of rights or otherwise) any portion of an award (including
without limitation any portion of the proceeds of an exercise of any award
rights such as, if applicable, a stock option, or any portion of any securities
issuable in connection with any award such as, if applicable, the issuance of
Shares for deferred units) pursuant to any tax equalization or other plan or
policy, as any such policies or plans may be in effect from time to time,
irrespective of whether such withholding correlates to the applicable tax
withholding requirement with respect to your award.  Awards are further subject
to any tax and other reporting requirement that may be applicable in any
pertinent jurisdiction including any obligation to report awards (whether
related to the granting or vesting thereof or exercise of rights thereunder) to
any taxing authority or other pertinent third party.

 
5.  
Restrictions on Resale

 
There are no restrictions imposed by the Plan on the resale of Shares acquired
under the Plan.  However, under the provisions of the Securities Act and the
rules and regulations of the SEC, resales of Shares acquired under the Plan by
certain officers and directors of the Company who may be deemed to be
“affiliates” of the Company must be made pursuant to an appropriate effective
registration statement filed with the SEC, pursuant to the provisions of Rule
144 issued under the Securities Act, or pursuant to another exemption from
registration provided in the Securities Act.  At the present time, the Company
does not have a currently effective registration statement pursuant to which
such resales may be made by affiliates.  There are no restrictions imposed by
the SEC on the resale of Shares acquired under the Plan by persons who are not
affiliates of the Company; provided, however, that all employees are subject to
the Company’s policies against insider trading, and restrictions on resale may
be imposed by the Company from time-to-time as may be necessary under applicable
law.
 
6.  
Beneficiary

 
You may designate a beneficiary to receive your Option or any portion of your
Award of Contingent Deferred Units under Section II or Deferred Units under
Section III that become due to you after your death, and you may change your
beneficiary from time to time.  Beneficiary designations should be filed with
the administrator of the Plan in the Human Resources Department.  If you fail to
designate a beneficiary in that manner, the beneficiary in the event of your
death will be (1) the beneficiary you designated under any group life insurance
plan maintained by the Company or its subsidiaries that provides the largest
death benefit, which will constitute the designated beneficiary for purposes of
Section 6.5 of the Plan, or, if none, (2) the executor or administrator of your
estate.
 
7.  
Effect on Other Benefits

 
Income recognized by you as a result of the grant, vesting, exercise or
distribution of Shares with respect to Awards will not be included in the
formula for calculating benefits under any of the Company’s retirement and
disability plans or any other benefit plans.
 

 
12

--------------------------------------------------------------------------------

 



 
8.  
Code Section 409A Compliance

 
(a)  
The award of Contingent Deferred Units under Section II is intended to be exempt
from or to comply with the provisions of Section 409A and, wherever possible,
shall be consistent therewith.  No action taken to comply with Section 409A
shall be deemed to impair a benefit under the Award Letter or this Appendix A.

 
(b)  
The award of Deferred Units under Section III is intended to be exempt from or
to comply with the provisions of Section 409A and, wherever possible, shall be
interpreted consistent therewith.  Specifically, (1) if you are not Retirement
Eligible, the time of payment specified in Sections III.2 and III.4 is exempt
from Code Section 409A as a short term deferral in compliance with U.S. Treasury
Regulation Section 1.409A-1(b)(4), and (2) if you are Retirement Eligible the
time of payment specified with respect to Section III.4(e) is compliant with
U.S. Treasury Regulation Section 1.409A-3(c)(2) and is compliant with Code
Section 409A as being paid pursuant to a specified time or fixed schedule under
U.S. Treasury Regulation Section 1.409A-3(i).  If you are Retirement Eligible,
you will not be considered to have a termination from employment unless such
termination meets the requirements for a “separation from service” within the
meaning of U.S. Treasury Regulation Section 1.409A-1(h), if applicable.  No
action taken to comply with Code Section 409A shall be deemed to impair a
benefit under the Award Letter or this Appendix A.

 

 
13

--------------------------------------------------------------------------------

 

Exhibit “A” to Contingent Deferred Unit Award
 
A.           Total Shareholder Return
 
Total Shareholder Return (“TSR”) through the Performance Cycle is based on the
comparison of the average closing share price for the thirty (30) business days
prior to start of the Performance Cycle and the average closing share price for
the last thirty (30) business days in the Performance Cycle.  The same
calculation is conducted for the Company and each of the companies in the
following group:
 
National-Oilwell Varco
Ensco
Noble
Diamond
Seadrill Limited
Rowan
Nabors
Baker Hughes
Halliburton
Schlumberger
Weatherford
 

 
The companies are then ranked from best to worst in percent
improvement/deterioration in share price, adjusted for dividends.
 
 
B.           Committee Methodology
 
Once the calculations and rankings are completed for TSR for the Performance
Cycle, the number of deferred units that may become earned is determined based
on Transocean’s ordinal rank at the end of the Performance Cycle in accordance
with the payout grid below.
 
 
C.           Example
 
Total Potential Deferred Unit Grant:
1050 deferred units (Maximum Award at Maximum Performance)
Target Award:
600 deferred units (Target Performance)
Performance Cycle:
01/01/11 – 12/31/13
Determination Date:
02/15/14
TSR Ranking:
8th of 12
Earned Percentage:
75% of Target Award
Earned Deferred Units:
450



 
NOTE:  The Committee may in its sole discretion interpret the formula and revise
the makeup of the peer group or modify the TSR calculation or application in
response to merger, consolidation or divestiture activity amongst companies,
available public reporting or other events actually or potentially affecting the
performance measure(s) or peer groups.  The Committee’s determination of all
matters in connection with the award will be final and binding.
 

 
14

--------------------------------------------------------------------------------

 

Exhibit “A”
 
(continued)
 


 
PAYOUT GRID FOR CONTINGENT DEFERRED UNITS BASED ON
 
TSR PERFORMANCE RANKING
 


 
Rank
Quartiles
Performance Level
% of Target Payout
1st
   
175%
2nd
   
175%
3rd
75th Percentile
Maximum
175%
4th
 
150%
5th
   
125%
6th
50th Percentile
Target
100%
7th
   
75%
8th
25th Percentile
 
50%
9th
Threshold
25%
10th
   
0%
11th
   
0%



 
In the event any of the companies in the Peer Group become no longer
publicly-traded during the Performance Period due to delisting, acquisition,
etc., the Threshold, Target and Maximum performance levels in the above Payout
Grid will be adjusted as follows:
 
· Maximum performance will be considered TSR performance that is equal to or
above the 75th percentile (the top quartile) of the remaining peer group
· Target performance will be considered TSR performance that is equal to or
above the 50th percentile (median) of the remaining peer group
· Threshold performance will be considered TSR performance that is equal to or
above the 25th percentile (the first quartile) of the remaining peer group.
 
 



 


 

 
15

--------------------------------------------------------------------------------

 
